FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated April 24, 2014 TRANSLATION Autonomous City of Buenos Aires, April 24, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Ordinary and Extraordinary Shareholders’ meeting of YPF S.A. – ADR holder proposal. Dear Sirs: We hereby address you in order to inform you that we have received a communication from ADR holders Mason Capital LP and Mason Capital Master Fund LP stating their decision to exercise their right to nominate Mr. Nicolás Piacentino as a regular Board member for Class D shares and Gonzalo Martín Vallejos as an alternate member in accordance with Article 11 section f) of the bylaws of YPF S.A. Additionally, they stated that the proposed candidates qualify as independent directors in accordance with the regulations of the Comisión Nacional de Valores (Argentine Securities Commission). Yours faithfully, Daniel Gonzalez CFO YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: April 24, 2014 By: /s/ Daniel Gonzalez Name: Title: Daniel Gonzalez CFO
